Case 2:20-cv-10419-DML-APP ECF No. 16 filed 07/16/20                  PageID.370       Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

KIRIT BAKSHI,

                       Plaintiff,                            Case Number 20-10419
v.                                                           Honorable David M. Lawson

AVIS BUDGET GROUP, INC., GEOFF,
JOHN DOE, AND COSTCO WHOLESALE
CORPORATION,

                  Defendants.
__________________________________________/

       ORDER DISMISSING ORDER TO SHOW CAUSE, GRANTING MOTION FOR
     RELIEF FROM JUDGMENT, VACATING ORDER AND JUDGMENT DISMISSING
      THE CASE, AND DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT

        This matter is before the Court on the plaintiff’s motion for relief from the Court’s order

and judgment that dismissed the case without prejudice and to file an amended complaint. On

April 24, 2020, the Court ordered the plaintiff to show cause in writing why the case should not

be dismissed for want of jurisdiction because the Court could not determine the amount in

controversy or the citizenships of all parties from the complaint. The plaintiff filed a response to

the show cause order on May 4, 2020, which adequately established the citizenships of the parties,

but did not plead sufficient facts indicating the amount in controversy. Accordingly, the Court

dismissed the complaint without prejudice on May 7, 2020. The plaintiff then filed a motion for

relief from the judgment and to amend the complaint. The plaintiff attached to the motion a

proposed amended complaint, which merely alleged that the “amount in controversy exceeds

$75,000.” However, the Court was not convinced that relief was warranted, because more is

required than a conclusory statement to satisfy the Court that the amount in controversy has been

met. See, e.g., Wood v. Maguire Automotive, LLC, 508 Fed. Appx. 65, 65-66 (2d Cir. 2013). The

Court issued a second order to show cause, to allow the plaintiff one more opportunity to advance
Case 2:20-cv-10419-DML-APP ECF No. 16 filed 07/16/20                   PageID.371       Page 2 of 2



satisfactory grounds to sustain the Court’s exercise of jurisdiction. On July 13, 2020, the plaintiff

filed a response to the order to show cause which finally, and at long last, recites a sufficiently

detailed and specific factual basis to establish the probable amount in controversy. The Court finds

that good grounds therefore have been shown for relief from the judgment of dismissal.

       Accordingly, it is ORDERED that the order to show cause issued on June 29, 2020 is

DISMISSED, and the plaintiff’s motion for relief from judgment (ECF No. 12) is GRANTED.

It is further ORDERED that the order and judgment of dismissal (ECF No. 10, 11) are

VACATED, and the Clerk of Court is directed to REOPEN this matter and restore the case to the

active docket.

       It is further ORDERED that the plaintiff separately must file an amended complaint

including a complete and adequate statement of the basis for subject matter jurisdiction on or

before July 23, 2020.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge
Dated: July 16, 2020




                                                -2-
